DETAILED ACTION
This action is in response to the request for continuing examination received 7/27/2022. After consideration of applicant's amendments and/or remarks:
Examiner withdraws rejections under 35 USC § 103.
Claims 1-21 are allowed.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims in this case, is the inclusion in all independent claims of the specific steps of: analyzing different combinations of the at least one synonym outlier for the first word and the at least one synonym outlier for the second word to determine whether any of the different combinations product a distinct noun-verb phrase, wherein the distinct noun-verb phrase includes one or more noun phrases and one or more verb phrases and determining a context for the ambiguous sentence based on the generated distinct noun-verb phrase by performing a search of a subject matter repository to identify any common and overlapping subjects in which the one or more noun phrase sand the one or more verb phrases are used, and determining the context based on the common subjects, wherein the context is determined for the ambiguous sentence notwithstanding whether the ambiguous sentence consists of formulaic language of an idiom or pun. These limitations in combination with the other elements recited are not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        August 26, 2022